
	
		II
		111th CONGRESS
		1st Session
		S. 1573
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 4, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and
		  Groundwater Study and Facilities Act to authorize the Secretary of the Interior
		  to participate in the city of Hermiston, Oregon, water recycling and reuse
		  project, and for other purposes.
	
	
		1.City of Hermiston, Oregon, water recycling
			 and reuse project
			(a)In generalThe Reclamation Wastewater and Groundwater
			 Study and Facilities Act (43 U.S.C. 390h et seq.) is amended—
				(1)by redesignating sections 1631, 1632, and
			 1633 as sections 1632, 1633, and 1634, respectively;
				(2)by inserting after section 1630 the
			 following:
					
						1631.City of Hermiston, Oregon, water recycling
				and reuse project
							(a)AuthorizationThe Secretary, in cooperation with the city
				of Hermiston, Oregon, may participate in the design, planning, and construction
				of permanent facilities to reclaim and reuse water in the city of Hermiston,
				Oregon.
							(b)Funding
								(1)Federal shareThe Federal share of the costs of the
				project described in subsection (a) may not exceed 25 percent of the total cost
				of the project.
								(2)LimitationThe Secretary may not provide funds for the
				operation and maintenance of the project described in subsection
				(a).
								; 
				(3)in section 1632 (as redesignated by
			 paragraph (1)), by striking 1630 each place it appears and
			 inserting 1631;
				(4)in section 1633(c) (as redesignated by
			 paragraph (1)), by striking 1633 and inserting
			 1634; and
				(5)in section 1634 (as redesignated by
			 paragraph (1)), by striking 1632 and inserting
			 1633.
				(b)Conforming amendmentThe table of contents contained in section
			 2 of the Reclamation Projects Authorization and Adjustment Act of 1992 (Public
			 Law 102–575; 106 Stat. 4600) is amended—
				(1)by redesignating the items relating to
			 sections 1631, 1632, and 1633 as the items relating to sections 1632, 1633, and
			 1634, respectively; and
				(2)by inserting after the item relating to
			 section 1630 the following:
					
						
							Sec. 1631. City of
				Hermiston, Oregon, water recycling and reuse
				project.
						
						.
				
